On order of the Court, the motion to intervene and the complaint for superintending control are considered. The complaint for superintending control is dismissed, because the plaintiff has appealed the Court of Claims order at issue in this case to the Court of Appeals and, in the event that the plaintiff is aggrieved by the decision of the Court of Appeals, an application for leave to appeal may be filed in this Court. Under these circumstances, superintending control is not an available remedy. MCR 3.302(D)(2); MCR 7.304(A); Public Health Dep’t v Rivergate Manor, 452 Mich 495, 500 (1996). The motion to intervene is denied as moot.